MONTEMURO, Justice,
dissenting.
I must respectfully dissent. The savings provision which the Majority interprets as applicable only to vehicle owners is, in fact, far more universal since it extends CAT Fund benefits to “all natural persons” who have been injured during the time period in question. There are no other limitations placed on eligibility, nor is there an exclusion for the families of vehicle owners who have paid their fee, and whose registrations had not expired as of June 1, 1989. Appellants come within this category of persons.
While the legislature was certainly at liberty to include specific language altering existing eligibility rules in the manner the Majority contemplates, it failed to do so. There is no need to inquire into legislative intent where the language of a statute is clear, and here the statutory language does not support the Majority’s result. Accordingly, I would *953reverse the order of the Commonwealth Court.
CAPPY, J., joins this dissenting opinion,